Citation Nr: 0033773	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  94-47 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The appellant served on active duty from March 1942 to 
November 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).

The Board remanded the issue in April 1997.  The requested 
development has been accomplished.  


FINDINGS OF FACT

1.  The veteran's service-connected sinusitis is currently 
manifested by 3 or more incapacitating episodes a year 
requiring prolonged antibiotic treatment, headaches and pain.  

2.  The veteran's sinusitis has not required surgery. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
sinusitis have not been met.  38 U.S.C.A. 1155, 5107 (West 
1991); 38 C.F.R. 4.3, 4.7, 4.97, Diagnostic Code 6513 (1996, 
2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder.  It is accordingly found that all 
relevant facts have been properly developed, and that the 
duty to assist him, mandated by 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999), has been satisfied.  [Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).]  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is The Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Private medical records, dated September 1993 to June 1997, 
show that the veteran was seen for sinus problems.  In 
September 1993 the veteran reported that his ears were 
stopped up.  When examined there was wax in both ears.  The 
impression was wax in his ears.   He complained of a bad 
taste in his mouth and an increased temperature in January 
1994.  He had a cough and a sore throat.  Upon examination 
his temperature was within normal limits.  The nares were 
boggy and the oropharynx was red.  The impression was flu and 
pharyngitis.  In October 1995 the veteran reported a bad 
cold, coughing, runny nose and reported that he spit up a lot 
of phlegm.  On examination his temperature was within normal 
limits and his nares were boggy.  The veteran's oropharynx 
was slightly red and there was drainage present.  The chest 
had a few scattered rales and the physician made the 
diagnosis of bronchitis.  The veteran reported stopped up 
ears and severe hoarseness in June 1996.  On examination his 
tympanic membranes were normal and his nares were boggy.  The 
veteran's oropharynx was normal and the assessment was 
Eustachian tube dysfunction.  He was prescribed Sterapred.  
In July 1996 he was still hoarse and the treatment was 
continued.  Claritin was prescribed.  In December 1996 the 
veteran presented with a cold and sinus drainage.  His face 
was tender and his temperature was normal.  The nares were 
boggy and the oropharynx was slightly red.  Antibiotics were 
prescribed.  In February 1997 the veteran complained of a 
cough, sinus drainage and chest cold.  His temperature was 
normal and the nares were boggy.  The oropharynx was red and 
drainage was present.  The veteran was treated with 
Tetracycline and Claritin.  

In June 1997 the veteran reported sinus problems.  After 
having stopped up the sensation in his nose and pressure in 
his ears sometimes his nose would drain a lot and he would 
have a lot of rhinitis.  Other times, he would just be stuffy 
and unable to breathe well.  Again, he had periodic pressure 
in his ears.  These problems had gone on for a long period of 
time.  The veteran tried various medications with only 
limited success.  Upon examination his ear canals and drums 
were normal and his face was tender.  Nasal examination 
showed a deviated septum and apparently an old fracture of 
the septum.  There was some obstruction caused by the 
deviation.  No other gross lesions were seen in the nose.  It 
was more deviated to the left side.  There were no lesions 
seen on the tongue or under the dentures or the mucous 
membrane.  The nasopharynx was clear and the larynx showed 
good cord motion.  Pyriforms, base of the tongue was 
negative.  The physician thought that this was primarily an 
allergic rhinitis with a slightly deviated septum.  Depo-
Medrol and Astelin were prescribed.  

VA outpatient treatment records, dated October 1993 to June 
1997, show that the veteran was seen for respiratory 
complaints.  In October 1993 the assessment was a history of 
sinusitis and in December 1993 the radiology report revealed 
no evidence of sinusitis.  No air fluid level was seen and no 
abnormality was seen in the bony structures.  The impression 
was negative for sinusitis.  In February 1994 the veteran 
complained of sinus pain and in June 1994 he complained of 
left side headache recurring over several months.  The 
veteran reported voice soreness for six months and clogged up 
ears in July 1996.  Upon examination his voice was hoarse.  
The diagnoses were hoarseness and Eustachian tube 
dysfunction.  He was treated with Benadryl.  In December 1996 
the veteran complained of sore throat and sinus congestion.  
Upon examination bilateral maxillary tenderness was noted.  
The diagnosis was acute sinusitis and he was treated with 
Sudafed.  The veteran complained of sinus problems and 
postnasal drip in June 1997.  Bilateral maxillary tenderness 
was noted.  The assessment was acute sinusitis and chronic 
rhinitis.  He was treated with Amoxicillin.  

The VA examined the veteran in February 1994.  His nasal 
vestibule was clear without discharge and his right and left 
nasal cavities were clear without discharge.  The veteran's 
septum was straight and the floor of his nose and inferior 
meatus were clear.  His medial meatus and his medial 
turbinates were without discharge or swelling.  There was no 
drainage seen in his sphenoethmoid sinus or the paranasal 
sinuses.  The veteran's olfactory area and superior 
turbinates were not seen.  Views of the sinuses revealed 
hypertrophy of nasal turbinates causing choanal stenosis 
suggesting hypertrophic rhinitis.  The diagnosis was 
hypertrophic rhinitis.  

It is noted that, effective in October 1996, the regulations 
applicable to evaluations of sinusitis were changed.  Where 
the law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

For severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence, a 30 percent 
rating is warranted.  Postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations required a 50 percent evaluation.  38 C.F.R. § 
4.97, Code 6513 (effective prior to October 7, 1996).

For maxillary sinusitis, the VA Schedule for Rating 
Disabilities provides a 30 percent rating where there are 3 
or more incapacitating episodes a year of sinusitis requiring 
prolonged (lasting 4-6 weeks) antibiotic treatment, or more 
than 6 nonincapacitating episodes a year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is provided, following radical 
surgery, with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  It is noted that an "incapacitating 
episode of sinusitis" means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (1999).

The record reveals that the veteran has recurrent sinusitis 
with occasional hoarseness and Eustachian tube dysfunction.  
A higher evaluation under either the old or the new criteria 
requires surgery.  There is no evidence of record that he has 
ever had sinus surgery to help correct the problem.  
Reference is made to the private and VA medical records none 
of which show that surgery was performed.  The medical 
evidence of record shows that the veteran was treated with 
medication for his sinusitis.  While the veteran has 
headaches, there is no evidence of near constant sinusitis, 
purulent discharge or crusting, as required for a 50 percent 
rating under the current rating criteria.  

Accordingly, the evidence shows that the actual 
manifestations of the veteran's sinusitis are well 
encompassed by the 30 percent rating currently assigned and 
that, therefore, an increased evaluation is not warranted.

The preponderance of evidence weighs against the claim; the 
evidence in this case is not so evenly balanced as to require 
application of the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.


ORDER

An evaluation in excess of 30 percent for sinusitis is 
denied. 




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

